United States Court of Appeals
    for the Federal Circuit
                 ______________________

                    December 8, 2017

                       ERRATA
                 ______________________

                  Appeal No. 2016-2000

 UNILOC USA, INC., UNILOC LUXEMBOURG S.A.,
                   Appellants

                             v.

SEGA OF AMERICA, INC., UBISOFT, INC., KOFAX,
   INC., CAMBIUM LEARNING GROUP, INC.,
                 Appellees

                Decided: October 23, 2017
                Non-precedential Opinion
                 ______________________

Please make the following changes:

Page 5, lines 26-29, delete the sentence:
Under pre-AIA 35 U.S.C. § 120, a patent may claim
priority to a provisional application so long as the provi-
sional application satisfies “the first paragraph of section
112 of this title.”

Insert in lieu thereof the following:
Under pre-AIA 35 U.S.C. §§ 119 and 120, a patent may
claim priority to an earlier application so long as the
earlier application satisfies the first paragraph of § 112.
See In re Gosteli, 872 F.2d 1008, 1010 (Fed. Cir. 1989)
(“Under section 119, the claims set forth in a United
States application are entitled to the benefit of a foreign
priority date if the corresponding foreign application
supports the claims in the manner required by section
112, ¶ 1.”).